Fourth Court of Appeals
                                San Antonio, Texas
                                   September 13, 2019

                                   No. 04-18-00609-CV

                                     Allison WHITE,
                                         Appellant

                                            v.

                                     Jason WALSH,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-02528
                      Honorable Stephani A. Walsh, Judge Presiding


                                     ORDER
Sitting:     Rebeca C. Martinez, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice


     The panel has considered the appellee’s motion for rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court